Citation Nr: 1525276	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran presented testimony at a video conference hearing before the undersigned.  Unfortunately, due to an equipment malfunction in the audio recording, it was not possible to create a written transcript of that hearing. 

When equipment failure prevents the recording of a hearing, the Veteran may move for a new hearing. 38 C.F.R. § 20.717 (2014).  For this reason, in a March 2015 letter, the Board offered the Veteran the opportunity to testify at a new hearing.  In April 2015, the Veteran requested a Travel Board hearing.  A remand is necessary so that a new hearing can take place.

The Board apologies for the delay of this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office in Oakland, California as soon as possible.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



